DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0047] of Applicant’s specification recites, in relevant part:
  At step 810, the algorithm determines whether it was determined at step 808 if any intersection points 708a-b exist. If it was found that intersection points 708a-b do not exist, the algorithm returns a negative spool fault condition 822 indicating that spool 112 is functioning normally. If one or more intersection points 708a-b do exist, the algorithm continues to step 812. At step 812, the algorithm determines whether negative areas 710 are equal to zero, e.g., whether there is no negative area calculated at step 808. If negative areas 710 do not equal zero (e.g. "no" in Fig. 8), the algorithm returns a positive spool fault condition 824 indicating that spool 112 is functioning abnormally. If negative areas 710 are equal to zero, the algorithm continues to step 814. (Emphasis added)

As can be seen in Applicant’s Fig. 8, reproduced below, this description is exactly the opposite of the “yes” and “no” labels provided in the flow chart of Fig. 8. Therefore either the drawings or the specification is in error. From Examiner’s understanding, the flow chart shown in Fig. 8 is correct and the recitation in paragraph [0047] of the specification is in error.

    PNG
    media_image1.png
    667
    496
    media_image1.png
    Greyscale



Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-8, 10-16, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Narayanasamy et al. (Pub. No. US 2016/0125993 A1; hereafter Narayanasamy) in view of Sano (U.S. Patent No. 5,153,522; hereafter Sano).
Regarding claims 1 and 14, Narayanasamy discloses a system for monitoring the spool of a solenoid operated valve   comprising: a solenoid operated valve (see Narayanasamy paragraph [0003] “Solenoids are used in valves, relays and contactors.”) comprising at least one coil (see Narayanasamy Fig. 1, item 104) and at least one spool (see Narayanasamy Fig. 1, core of 104); an electrical current meter to measure a current signature of the coil upon actuating the solenoid operated valve (see Narayanasamy Fig. 6, item R34); determine a current signature from the current signature measured by the electrical current meter (see Narayanasamy Fig. 10, “Level Shifted Solenoid Current”); determine a current signature comparator (see Narayanasamy Fig. 10, “Output of Peak Detector”); compare the current signature and the current signature comparator to determine a spool fault condition (see Narayanasamy Fig. 6, item 516); and return a spool fault condition (see Narayanasamy Fig. 6, item 518).

Normalization is a well-known technique for manipulating data for analysis with the common definition “to multiply (a series, function, variable, etc.) by a factor that makes the norm or some associated quantity (such as an integral) equal to a particular value, usually one” ("normalize, v." OED Online. Oxford University Press, March 2021. Web. 16 March 2021.). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to normalize the values for the current signature and current signature comparator in order to shift the current values to a range which can be easily handled by the circuit elements such as the level shifter shown in Narayanasamy.
Narayanasamy discloses the circuitry which “can be utilized to detect a faulty solenoid” (see Narayanasamy paragraph [0049]), but does not specifically disclose a processor or memory storing the programming to carry out the utilization of the data.
Sano discloses a solenoid valve health evaluation unit which comprises a processor and memory storing the programming to carry out the determination of the health of the solenoid valve (see Sano Fig. 1, item 12 and col. 1, ll. 64-67 “The digital computer includes a central processing unit ( CPU), a random access memory (RAM), and a read only memory (ROM).”); and wherein the electrical current meter, the processor, and the memory in electronic communication with the processor comprise a device separate from the solenoid operated valve (see Sano Fig. 1, items 10 and 30)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Narayanasamy with a separate current sensor, processor, and memory unit like that in Sano in order to enable the sensing circuitry data to be processed in order to carry out the detection of a faulty solenoid suggested by Narayanasamy.



 	Regarding claim 3, Narayanasamy as modified discloses the system of claim 2, wherein the spool fault condition is negative if it is determined that the at least one intersection point exists (see Narayanasamy paragraph [0045] “The state of ITRIP at VIN implies that the plunger has moved completely. The state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty.”).

Regarding claim 4, Narayanasamy as modified discloses the system of claim 2, wherein the comparison of the normalized current signature and the normalized current signature comparator to determine a spool fault condition further comprises: determining at least one negative area from the difference of the normalized current signature comparator from the normalized current signature (see Narayanasamy Fig. 10, when the signal ITRIP switches to high, it determines that there is at least one negative area, since the signal switches only when the current signature crosses the comparator); determining at least one positive area from the difference of the normalized current signature comparator from the normalized current signature (see Narayanasamy Fig. 10, the area where ITRIP is low is all positive area); determining a midpoint of the normalized current signature comparator; determining at least one modified positive area from the difference of the normalized current signature comparator from the normalized current signature for the portion of the comparison that is greater than the midpoint of the normalized current signature comparator (while Narayanasamy in view of Sano does not explicitly disclose calculating the midpoint or modified 

Regarding claim 5, Narayanasamy as modified discloses the system of claim 4, wherein the spool fault condition is positive if it is determined that the at least one intersection point does not exist and the at least one negative area is zero (see Narayanasamy paragraph [0045] “The state of ITRIP at VIN implies that the plunger has moved completely. The state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty.”).
Since the ITRIP value reading zero is ambiguous (as stated in Narayanasamy it implies either “that the plunger has not moved or the plunger is faulty”) it is not, in and of itself, enough to determine whether the solenoid is faulty just through the determination that no intersection or negative area exists. Sano further discloses that, in the case the solenoid does not get driven properly, the device only waits a given period before determining that the solenoid hasn’t merely not moved, but is in a fault condition (see Sano Fig. 4, steps 116, 130, and 132). 


 	Regarding claim 6, Narayanasamy as modified discloses the system of claim 4, wherein the comparison of the normalized current signature and the normalized current signature comparator to determine a spool fault condition further comprises: determining the value of a membership function based on the at least one negative area; and determining if the value of the membership function is greater or less than a threshold value (see Narayanasamy Fig. 10, the “membership function” can be construed as if the negative area is greater than zero, so that when the ITRIP signal switches to high, the determination that the value of the membership function is greater than a threshold is inherently met.)

Regarding claims 7 and 8, Narayanasamy as modified discloses the system of claim 6, wherein the spool fault condition is negative if it is determined that the at least one intersection point does not exist and the at least one negative area is not zero and the value of the membership function is greater than the threshold value; and wherein the spool fault condition is positive if it is determined that the at least one intersection point does not exist and the at least one negative area is not zero and the value of the membership function is less than the threshold value (since these limitations are conditional, they are met since the invention of Narayanasamy as modified cannot both determine that the intersection point does not exist and that the negative area is not zero, since the detection of the negative area is tied directly to the determination of the intersection point. Therefore the “if” conditions called for in claims 7 and 8 are never invoked.).

TRIP at VIN implies that the plunger has moved completely.”).

 	Regarding claim 11, Narayanasamy as modified discloses the system of claim 4, wherein the spool fault condition is a reduced spool stroke condition if it is determined that the at least one intersection point does not exist and the at least one negative area is zero (see Narayanasamy paragraph [0045] “The state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty.” The state of having not moved or being faulty can be construed as a “reduced spool stroke condition.”).

Regarding claims 12 and 13, Narayanasamy as modified discloses the system of claim 6, wherein the spool fault condition is a not reduced spool stroke condition if it is determined that the at least one intersection point does not exist and the at least one negative area is not zero and the value of the membership function is greater than the threshold value; and wherein the spool fault condition is a reduced spool stroke condition if it is determined that the at least one intersection point does not exist and the at least one negative area is not zero and the value of the membership function is less than the threshold value (since these limitations are conditional, they are met since the invention of Narayanasamy as modified cannot both determine that the intersection point does not exist and that the negative area is not zero, since the detection of the negative area is tied directly to the determination of the intersection point. Therefore the “if” conditions called for in claims 12 and 13 are never invoked.).

 	Regarding claim 15, Narayanasamy discloses a method of detecting a solenoid valve spool fault, comprising: measuring a current signature of a solenoid coil upon actuating a solenoid valve (see Narayanasamy Fig. 6, item TRIP switches from low to high); determining at least one negative area from the difference of the normalized current signature comparator from the normalized current signature (see Narayanasamy Fig. 10, when the signal ITRIP switches to high, it determines that there is at least one negative area, since the signal switches only when the current signature crosses the comparator); determining a value of a membership function based on the at least one negative area (see Narayanasamy Fig. 10, the “membership function” can be construed as if the negative area is greater than zero, so that when the ITRIP signal switches to high, the determination that the value of the membership function is greater than a threshold is inherently met.); and determining a spool fault condition based on whether the at least one intersection point exists, the at least one negative area, and the value of the membership function (see Narayanasamy paragraph [0045] “The state of ITRIP at VIN implies that the plunger has moved completely. The state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty.”).
Narayanasamy does not specifically disclose a processor and a memory in electronic communication with the processor for executing a spool fault detection algorithm or that the current signature and current signature comparator are normalized.
Normalization is a well-known technique for manipulating data for analysis with the common definition “to multiply (a series, function, variable, etc.) by a factor that makes the norm or some associated quantity (such as an integral) equal to a particular value, usually one” ("normalize, v." OED Online. Oxford University Press, March 2021. Web. 16 March 2021.). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to normalize the values for the current 

Regarding claim 16, Narayanasamy discloses the method of claim 15, wherein the spool fault condition is negative if the at least one intersection point exists (see Narayanasamy paragraph [0045] “The state of ITRIP at VIN implies that the plunger has moved completely.); the spool fault condition is positive if the at least one intersection point does not exists and the at least one negative area is zero  (see Narayanasamy paragraph [0045] “The state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty.”); the spool fault condition is negative if the at least one intersection point does not exists, the at least one negative area is not zero, and the value of the membership function is greater than a threshold value; and the spool fault condition is positive if the at least one intersection point does not exists, the at least one negative area is not zero, and the value of the membership function is less than a threshold value (since these limitations are conditional, they are met since the invention of Narayanasamy as modified cannot both determine that the intersection point does not exist and that the negative area is not zero, since the detection of the negative area is tied directly to the determination of the intersection point. Therefore the “if” conditions called for are never invoked.).

 	Regarding claim 18, Narayanasamy as modified discloses the method of claim 15, wherein the spool fault condition is not a reduced spool stroke condition if the at least one intersection point exists (see Narayanasamy paragraph [0045] “The state of ITRIP at VIN implies that the plunger has moved completely.); the spool fault condition is a reduced spool stroke condition if the at least one intersection point does not exists and the at least one negative area is zero  (see Narayanasamy paragraph [0045] “The state of ITRIP at zero implies that the plunger has not moved or the plunger is faulty.”); the spool fault condition is negative if the at least one intersection point does not exists, the at least one negative area is not zero, and the value of the 

 	Regarding claim 19, Narayanasamy discloses a system for monitoring a solenoid operated valve including at least one coil and at least one spool, the system comprising: an electrical current meter to measure a current signature of the coil upon actuating the solenoid operated valve (see Narayanasamy Fig. 6, item 4); executing a spool fault detection algorithm operable to: compare a current signature from the current signature measured by the electrical current meter to a current signature comparator determine an operating condition of the solenoid operated valve (see Narayanasamy Figs. 6 and 10, items 516 and 518).
Narayanasamy does not specifically disclose a processor and a memory in electronic communication with the processor for executing a spool fault detection algorithm or that the current signature and current signature comparator are normalized.
Normalization is a well-known technique for manipulating data for analysis with the common definition “to multiply (a series, function, variable, etc.) by a factor that makes the norm or some associated quantity (such as an integral) equal to a particular value, usually one” ("normalize, v." OED Online. Oxford University Press, March 2021. Web. 16 March 2021.). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to normalize the values for the current signature and current signature comparator in order to shift the current values to a range which can be easily handled by the circuit elements such as the level shifter shown in Narayanasamy.

Sano discloses a solenoid valve health evaluation unit which comprises a processor and memory storing the programming to carry out the determination of the health of the solenoid valve (see Sano Fig. 1, item 12 and col. 1, ll. 64-67 “The digital computer includes a central processing unit ( CPU), a random access memory (RAM), and a read only memory (ROM).”); and wherein the electrical current meter, the processor, and the memory in electronic communication with the processor comprise a device separate from the solenoid operated valve (see Sano Fig. 1, items 10 and 30)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the device of Narayanasamy with a separate current sensor, processor, and memory unit like that in Sano in order to enable the sensing circuitry data to be processed in order to carry out the detection of a faulty solenoid suggested by Narayanasamy.

Allowable Subject Matter
Claims 9 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOAM S REISNER whose telephone number is (571)270-7542.  The examiner can normally be reached on Monday-Friday 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NOAM REISNER/               Primary Examiner, Art Unit 2852                                                                                                                                                                                         	3/16/2021